Citation Nr: 0305583	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  00 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.  

This appeal arises from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied entitlement to a total rating 
based on individual unemployability due to service connected 
disability.

In October 2002, the veteran and his spouse testified at a 
video conference hearing before the undersigned Acting 
Veterans Law Judge; a transcript of which has been associated 
with the claims file.


FINDING OF FACT

The veteran's service-connected disabilities prevent him from 
securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability (TDIU) due to service-connected disability 
have been met.  38 U.S.C.A. § 1155 (West 1992); 38 C.F.R. §§  
3.340, 3.341, 4.16 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

Pursuant to 38 C.F.R. § 3.340(a), total disability will be 
considered to exist when there is present any impairment of 
mind or body that is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  If the total rating is based on a disability or 
combination of disabilities of less than 100 percent, it must 
be determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. 
§ 3.341(a).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a)(2002).

Factual Background and Analysis.  The Board has carefully 
reviewed the evidence of record and finds that the veteran is 
unable to secure and follow a gainful occupation due to his 
service-connected disabilities.  The reasons follow.

The disability ratings assigned to the veteran's service-
connected disabilities exceed the minimum standards set out 
in 38 C.F.R. § 4.16(a).  The veteran's service-connected 
disabilities include post-operative residuals of a right knee 
arthroplasty times three with a right leg discrepancy, rated 
as 60 percent disabling; shell fragment wound of the right 
thigh, rated as 30 percent disabling; bursitis of the left 
hip, rated 10 percent disabling; and osteoarthritis of the 
lumbar spine rated as 40 percent disabling, in combination 
his disabilities are rated as 90 percent disabling.  At least 
one disability is rated 40 percent disabling and his combined 
rating is more than 70 percent as specified for consideration 
of a TDIU.  

The evidence demonstrates the veteran is no longer able to 
secure or follow a substantially gainful occupation.  On his 
Applications for Increased Compensation Based on 
Unemployability the veteran indicated that from 1979 to 1992 
he was the co-owner of Storage and Rental of Collins and was 
self-employed.  The veteran had a high school education and 
had never received any further training.  The veteran 
submitted a statement from the current owner of his business 
dated in May 2001.  The letter clearly indicates the veteran 
sold his business because he was no longer able to perform 
the job duties required by the business.  They included 
performing maintenance, moving furniture and other activities 
required to keep the storage facility operating.  The 
evidence clearly indicates the veteran is no longer able to 
perform jobs requiring manual labor.  

The extent to which the veteran's service-connected 
disabilities cause functional impairment is a medical 
question.  When a total rating claim is presented, a VA 
examining physician should address the extent of functional 
and industrial impairment.  See Martin v. Brown, 4 Vet. App. 
136 (1993).  After examining the veteran in March 2000 a VA 
physician wrote that in his opinion sedentary employment 
"may" be feasible with frequent changes of position.  In 
October 2000 a VA orthopedist stated the veteran could not 
perform any physically demanding activity due to his chronic 
right knee pain, instability and osteoarthritis of his back.  
Sedentary employment would be feasible.  

The veteran submitted statements from his family physician 
and orthopedist who found him unemployable due to his 
service-connected disabilities.  In November 1999 the 
veteran's family physician recommended the veteran be 
evaluated for a possible total disability rating based on the 
increasing severity of his right knee, hip and back 
disabilities.  He stated the veteran had retired because of 
his back and hip pain.  In January 2000 the veteran's private 
orthopedist stated unequivocally that the veteran was 
unemployable due to his back and knee problems.  A July 2000 
letter from his family physician stated the veteran was 
unemployable mainly due to his right knee arthroplasty, right 
thigh shrapnel wound and left hip bursitis.  He was not 
employable by any stretch of the imagination with a bad knee, 
a bad back and a bad hip all of which were service connected.  

The Board has reviewed the veteran's medical records which 
indicate he lives with constant pain in his back, hip and 
knee.  At his hearing before the undersigned Acting Veterans 
Law Judge in October 2002 the veteran said he had been 
treated by his family physician since the early eighties and 
by his orthopedist since the early seventies.  The veteran 
had three unsuccessful right knee replacements.  (T-3).  The 
veteran stopped working in 1991 and leased his business to 
someone else.  He was no longer able to operate the storage 
facility due to his orthopedic disabilities.  (T-4).  The 
veteran stated that he had been granted Social Security 
Disability benefits in 1978 due to his orthopedic 
disabilities.  (T-5).  He was a high school graduate and had 
no other vocational training.  He had been a decent public 
relations man but no longer felt able to function in his work 
field.  He had continual pain in his knee, hip and back.  On 
occasion he even had to resort to Morphine for pain relief.  
(T-6).  When questioned the veteran said he did not feel able 
to do sedentary work.  He did not feel he could be out in 
public, be employed and do a justifiable job for his 
employer.  His spouse did not believe there was any type of 
employment the veteran was able to perform due to the affects 
of his disabilities on his daily activities.  (T-8).  

The Board found that the veteran's and his spouse's testimony 
was very credible and consistent with the facts as presented 
and supported by the medical evidence of record.  The Board 
has placed greater weight on the opinions expressed by the 
private physicians than the VA examiners.  His private 
physicians have known and observed the veteran for many 
years.  As his treating physicians, they have had the 
opportunity to observe the veteran on numerous occasions-not 
during just at one examination.  They are familiar with his 
current level of functioning and know his history.  For those 
reasons their opinions as to his ability to function in the 
work place and their determinations as to the degree of 
functional impairment caused by his service connected 
disabilities is of great probative value.  

For the reasons stated above, the Board finds that the 
evidence supports the grant of a total rating based on 
unemployability due to service connected disability.  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
regulations governing the award of monetary benefits.  



________________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

